          Case
           Case1:11-cr-00655-PGG
                1:11-cr-00655-PGG Document
                                   Document472
                                            475 Filed
                                                 Filed08/17/21
                                                       08/25/21 Page
                                                                 Page21
                                                                      1 of 4
                                                                           28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     PRELIMINARY ORDER OF
                - v. -                                     FORFEITURE/
                                                     :     MONEY JUDGMENT
GERARD CANINO,
                                                     :     11 Cr. 655 (PGG)
                         Defendant.
                                                     :
----------------------------------                   x

                WHEREAS, on or about August 4, 2011, GERARD CANINO, (the “Defendant”),

among others, was charged in three counts of a five-count Indictment, 11 Cr. 655 (RPP) (the

“Indictment”), with conspiracy to commit wire fraud and bank fraud, in violation of Title 18,

United States Code, Section 1349 (Count One); and bank fraud, in violation of Title 18, United

States Code, Sections 1344 and 2 (Counts Two and Three);

                WHEREAS, the Indictment included a forfeiture allegation as to Counts One

through Three of the Indictment, seeking forfeiture to the United States, pursuant to Title 18,

United States Code, Section 982, of any property constituting or derived from proceeds obtained,

directly or indirectly, as a result of the offenses charged in Counts One through Three of the

Indictment, including but not limited to at least $58,000,000 in United States currency, in that such

sum of money representing the amount of proceeds obtained as a result of the offenses charged in

Counts One through Three of the Indictment, for which the Defendants are jointly and severally

liable;

                WHEREAS, the Indictment included a second forfeiture allegation as to Count One

of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 981(a)(1)(C), and Title 28, United States Code, Section 2461 of any property constituting
       Case
        Case1:11-cr-00655-PGG
             1:11-cr-00655-PGG Document
                                Document472
                                         475 Filed
                                              Filed08/17/21
                                                    08/25/21 Page
                                                              Page22
                                                                   2 of 4
                                                                        28




or derived from proceeds obtained directly or indirectly as a result of the offense charged in Count

One of the Indictment;;

               WHEREAS, on or about June 5, 2012, the Defendant pled guilty to Count One of

the Indictment pursuant to a plea agreement with the Government, wherein the Defendant admitted

the forfeiture allegation with respect to Count One of the Indictment and agreed to forfeit to the

United States, pursuant to Title 18, United States Code, Sections 981 and 982, and Title 28, United

States Code, Section 2461, a sum of money equal to $66,630,799 in United States currency,

representing proceeds traceable to or obtained, directly or indirectly, as a result of the offense

charged in Count One of the Indictment, that the Defendant personally obtained;

               WHEREAS, the Government asserts that $66,630,799 in United States currency

represents proceeds traceable to the commission of the offense charged in Count One of the

Indictment that the Defendant personally obtained;

               WHEREAS, the Government seeks a money judgment in the amount of

$66,630,799 in United States currency, pursuant to Title 18, United States Code, Sections 981 and

982, and Title 28, United States Code, Section 2461(c), representing proceeds traceable to or

obtained, directly or indirectly, as a result of the offense charged in Count One of the Indictment

that the Defendant personally obtained; and

               WHEREAS, the Court finds that as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      As a result of the offense charged in Count One of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $66,630,799 in United States
       Case
        Case1:11-cr-00655-PGG
             1:11-cr-00655-PGG Document
                                Document472
                                         475 Filed
                                              Filed08/17/21
                                                    08/25/21 Page
                                                              Page23
                                                                   3 of 4
                                                                        28




currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense

charged in Count One of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, GERARD

CANINO, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.        All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.        The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.        Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.        Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
       Case
        Case1:11-cr-00655-PGG
             1:11-cr-00655-PGG Document
                                Document472
                                         475 Filed
                                              Filed08/17/21
                                                    08/25/21 Page
                                                              Page24
                                                                   4 of 4
                                                                        28




              7.     The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

Dated: New York, New York
       August 25 , 2021
                                                  SO ORDERED:


                                                  ____________________________________
                                                  HONORABLE PAUL G. GARDEPHE
                                                  UNITED STATES DISTRICT JUDGE
